At the outset allow me to congratulate you, Sir, on your unanimous election to the presidency of the Assembly at this session, during which, we are confident, we shall be able to achieve the goals we shall propose in this important forum.
Allow me also to avail myself of this opportunity to express our admiration of your predecessor, Mr. Jaime de Pinies, whose insight and judiciousness greatly helped us to surmount e. number of obstacles and made his mission successful.
We should also like to express our appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his efforts to find solutions to the many problems facing mankind. Mr. de Cuellar has shown great concern for the preservation of the fundamental principles of the United Nations notwithstanding the limited resources available and the adverse influence of certain Western Powers that are more interested in their own strategic interests than in joining forces to achieve international peace and security.
Every year in this same place the representatives of all the nations make a pledge of peace, disarmament, freedom and development, reflecting the determination of the great majority of nations to achieve those goals and thus strive for the survival of the human race.
Even given the strong will of the peace-loving countries, a paradoxical reality subsists: the world has never been as exposed as it is today to the threat of a nuclear war that could destroy its entire population.
In spite of united Nations General Assembly resolution 3093 (XXVIII), which prescribes a 10 per cent cut in the military budgets of the permanent members of the Security Council for the benefit of the developing countries, the arms race has not been halted, and it has now reached outer space. While certain countries spend huge amounts of money on their military programs, the majority of the developing countries face a critical economic situation that prevents them from achieving
social and economicdevelopment programs.
We feel that the international community should not remain passive. In the face of this situation, we call for intensified efforts on the part of all peace and freedom-loving countries to reverse the negative trend. Similarly, Angola welcomes the USSR's initiative unilaterally to extend the moratorium on nuclear testing and its recent proposal on the gradual banning and elimination of nuclear arms by the year 2000 and the creation of an international global security system. We also support unconditionally the proposal presented in May this year by the Soviet Minister of Foreign Affairs to the United Nations Secretary-General regarding the creation of an international organization for the peaceful use of outer space, and we urge all Member States of our Organization to join in this initiative, which undoubtedly would bring benefits to all countries, regardless of
their stage of development.
Angola is a sovereign independent country situated in Africa, in the southern
part of the continent. Since its independence 11 years ago, our country has actively followed a policy of non-alignment and peaceful coexistence. Our Constitution is very clear about our country's willingness to maintain diplomatic relations with all the countries of the world on the basis of mutual respect for the sovereignty and territorial integrity of other countries and of non-aggression and non-interference in the internal affairs of other States in accordance with the norms of international law governing relations between independent States.
Unfortunately it is in that subregion of the his lean continent that is found the abhorrent and obsolete apartheid system condemned by the vast majority of countries. That system continues to be a destabilizing factor for the countries of the region, particularly South Africa's neighboring countries, which are the victims of repeated violent aggression resulting from its arrogance and disregard of the resolutions of the United Nations, the Non-Aligned Movement and the Organization of African unity.
In spite of its strong traditional inclination for peace, our people has not known a moment of peace since the very beginning of its independence, and our country is the victim of continuous armed aggression launched by South Africa from the illegally occupied Territory of Namibia.
The People's Republic of Angola continues to be faced with an undeclared war situation created by the South African racist regime, .which has forced the Angolan people to endure enormous sacrifices as a result of the train put on our country's financial, material and human resources, which seriously affected our economic and social development.
defenseless children, women and elderly people are among South Africa's favorite targets and the racist forces constantly blow up our bridges, railways and roads and destroy our hospitals and schools, not sparing our industrial installations.
Material damage caused to our country has been estimated at $12 billion. This figure does not include the money spent in youth mobilization and youth defense programs. The South African regular army, with the collaboration of South African trained UNITA puppet groups, has perpetrated numerous atrocities and is responsible for a large number of deaths.
The Angolan people, who, under the Portuguese colonial rule during^ the 14 years of its struggle for national liberation to regain its freedom and dignity, usurped for five centuries by Portuguese colonialism, had already borne many sacrifices and lost many of its best countrymen, has longed for peace for its newly independent country, so that it could build a strong nation through its natural resources and make use of the country's huge potential for the Angolan people.
The imperialist world has always tried to show the current situation in our country as a civil war, while in fact it is rather a foreign invasion of a United Nations Member State, whose territory was partly occupied by the racist SouthAfrican armed forces. That is why Angola continues to insist on the immediate and unconditional withdrawal of the South African forces from its territory.
Racist South Africa uses the Namibian territory as a springboard for its attacks on Angola. The South African military bases in northern Namibia train the rebel and mercenary groups that infiltrate our territory. It is from those bases that the South African troops make incursions into our country and provide military support to the armed groups which operate in Angola under South African command.
South Africa's acts of aggression against Angola, encouraged by successive United States administrations, started soon after our country's independence. In 1975, the apartheid regime invaded our territory and occupied the south.
In the light of these facts and in conformity with Article 51 of the United Nations Charter, the People's Republic of Angola requested help from friendly countries. The presence of Cuban troops in Angola has nothing to do with the independence of Namibia and consequently should not be seen as a threat to South Africa, which does not share any border with the People's Republic of Angola.
Conscious of the complexity of the international situation and desirous of seeing the impasse created by racist South Africa and the Reagan Administration resolved through United Nations implementation of Security Council resolution 435 (1978), the Government of the People's Republic of Angola presented, in a letter from President Jose Eduardo Dos Santos to Secretary-General Javier Perez de Cuellar, a negotiation package proposal, dated 17 November 1984.
The racist Pretoria regime responded to the well intentioned Angolan initiative with further violent attacks on the People's Republic of Angola. Their most recent acts of aggression were the attacks on the village of Xangongo and the commercial port of Namibe, with a significant number of Angolan casualties and heavy material damage.
In the last weeks, we have seen the concentration of over 10 South African army battalions along our southern border, a sufficient signal for us to anticipate a new major offensive against our country.
By trying to make implementation of Security Council resolution 435 (1978) depend on the removal of the Cuban troops from Angola, the South African Government, along with the Reagan Administration, resorts to an excuse an old misleading pretext in order to impede Namibia's independence and transform that illegally occupied Territory into a springboard to keep destabilizing Angola with sustained acts of aggression.
We could not comment on the world economic crisis without mentioning the problems that are at its origin. Notwithstanding the efforts already made by the United Nations, certain developed countries still adopt policies that will not do much to help improve economic relations between developed and developing countries.
In fact, as far as monetary and financial matters are concerned, the problem lies with the inadequacy of structures that no longer meet the exigencies of the world's economic recovery as a result of the selfish policies pursued by certain developed countries, which consequently worsen the balance of payments and the external debt of the developing countries. It is therefore important that, without delay, we concentrate on the task of restructuring the current monetary and financial system in order to enable the developing countries to share in decision-making and take advantage of eventual benefits.
It is important to reflect on how far the negative changes of the world's monetary and financial system have exacerbated the external debt crisis of the underdeveloped countries, forcing them into default. Such changes have frustrated the development prospects of those countries, bringing about critical political and social repercussions.
While in the first: quarter of 1984 the combined foreign debt of the developing countries already reached $600 billion, today that debt is estimated at more than $900 billion, which is a discouraging factor that frustrates all optimistic hopes for development as long as the developing countries are compelled to spend larger debt repayments amounts than their revenues allow.
The International Monetary Fund is far from having achieved the objectives set forth in its by-laws and we feel, therefore, that there is a need in the monetary and financial areas for the creation of a mechanism for South-South co-operation at the regional level to alleviate and ultimately eliminate financial dependence on that institution.
One of the causes of the present world economic crisis is, no doubt, the recurrent violation by the developed countries of international trade principles, rules and regulations. The proliferation of discriminatory measures imposed by the developed countries in their trade with their developing counterparts, a growing protectionist attitude and other restrictive measures are responsible for the decrease in the revenue from the exports of the developing countries, which limit their opportunities to invest in other areas more beneficial to their development.
In this context, we wish to reiterate the need for all the underdeveloped countries to ratify the Integrated Program for Commodities contained in resolution 93 (IV) of the Fourth United Conference on Trade and Development, and ensure the entry into operation of the Common Fund as soon as possible.
The lack of human, material, financial and technological resources in some of the underdeveloped countries should provide a reason for strengthening and improving the co-operation between those countries, and it should provide strong motivation for contributing to the collective and individual autonomy of our countries and strengthening their power to negotiate with the developed countries.
In southern Africa, despite the aggressive acts of the racist regime of South Africa, co-operation within the framework of the Southern African Development Co-ordination Conference has made significant progress in several areas, as demonstrated by the adoption of a number of conclusions and resolutions adopted at the recent submit conference of Baads of State or Government held in Luanda from
18 to 22 August 1986.
We realize, however, that much remains to be done on the African continent,
where we have to live and to survive despite our major problems. The United Nations General Assembly's special session on Africa in May 1986, where a program of Action for African Economic Recovery and Development was adopted, constituted a positive step towards the adoption by the international community of measures to support the African countries in their struggle to emerge from the difficult situation in which they find themselves.
I have decided not to read out the entire text of try speech, but it will be distributed. However, I should like to take advantage of the last few minutes scheduled for my speech to comment briefly on what has already been said, especially the statement made about my country by the United states of America.
I have already presented the views of my country on the international situation with respect to southern Africa. Angola is a peace-loving country whose people liberated themselves in 1975 through their own arduous efforts and the militant solidarity of friendly countries, and other Members of our Organization, of the Movement of Non-Aligned Countries, and of the OAU, in accordance with their principles and the rules of international law. Angola will continue its solidarity with and its unselfish aid to those people still fighting against colonialism, neo-colonialism and imperialism. Its external policy is based on the principles of justice, equality and non-interference in the internal affairs of Member States.
I should like to take this opportunity to recall that Angola, as an independent and sovereign State, cannot accept the use of false and distorted representations of the real situation that exists in my country to justify attempts at interference and make false accusations against us of secret motives that my country has always rejected and fought against. My Government does not accept that type of policy, and I must reaffirm that in Angola, it is the Angolans themselves -and only they - who decide their own destiny.
The frequent declaration by the United States that Angola is governed by an
anti-people and repressive regime is simply a blatant falsehood and an act of
interference in the internal affairs of the Angolan Government. The truth of the
matter is that facts themselves give the lie to such statements and demonstrate the
true situation. The truth is that for over 10 years, Angola has suffered acts of
aggression committed by the racist regime of South Africa, as a result of the help
that regime has received from its allies - above all, the Government of the United States of America.
The presence of Cuban forces in our country is in conformity with the Charter of the United Nations, and the result of an invitation by our Government. Cuban Internationalist forces are helping our people to defend themselves from external pressure exerted by the racist regime of South Africa, and for that reason will remain on our soil until our Government decides to the contrary.
I would like to recall the words of Comrade President Jose Eduardo Dos Santos, in his speech in Cape Verde on 22 December, when he said that the tension in southern Africa is tending towards a progressive aggravation because some of the Western Powers, instead of associating themselves with the efforts of the international community to allow Namibia to accede to independence on the basis of Security Council resolution 435 (1978) and to eliminate the apartheid system, which undoubtedly is solely responsible for the climate of destabilization, insecurity and conflict prevailing in that subregion, are seeking to protect their financial and economic interests, allying themselves with the white racist minority regime of South Africa.
